Case 5:19-cv-01047-SMH-MLH Document 9 Filed 09/14/20 Page 1 of 1 PageID #: 57




                          UNITED STATES DISTRICT COURT

                      FOR THE WESTERN DISTRICT OF LOUISIANA

                                SHREVEPORT DIVISION

TERRANCE COTRELL ROBINSON                         CIVIL ACTION NO. 19-1047-P

VERSUS                                            CHIEF JUDGE HICKS

JERRY GOODWIN, ET AL.                             MAGISTRATEJUDGE HORNSBY


                                     JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Petitioner and determining that the findings are correct under

the applicable law;

       IT IS ORDERED that Petitioner’s complaint is DISMISSED WITHOUT

PREJUDICE, for failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.

       THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this 14th

day of September, 2020.
